Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. 1400 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change February 15, 2010 Item 3 News Release The news release dated February 15, 2010 was disseminated through Marketwire’s Canada and US Investment and Continental Europe Disclosure Networks. Item 4 Summary of Material Change Silver Standard Resources Inc. reported that the underwriters of its recently announced public offering (the “Offering”) have exercised in part their over-allotment option and will purchase an additional 846,402 common shares at US$17.00 per share.The option was granted pursuant to the Offering of approximately 5.9 million common shares, at an offering price of US$17.00 per share, which is expected to close on February18,2010.The gross proceeds from the exercise of the over-allotment option will total approximately US$14.4 million, increasing the size of the Offering to approximately US$114.4 million. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated February 15, 2010. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate Development 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 16th day of February, 2010 February 15, 2009 News Release 10-06 SILVER STANDARD ANNOUNCES EXERCISE OF OVER-ALLOTMENT
